IIowel, J.
The defendant, Elias Lindstrum, has appealed from a judgment on default against him, rendered upon three promissory notes, amounting to $1500 exclusive of interest.
In his brief he urges that he has a good defense, but no sufficient reason is shown why a defense could not have been made in the Court below. The proceedings are all regular, and more than the usual legal delays occurred before judgment by default was made final, which is fully sustained by the evidence.
The appellee has prayed for damages, which, under the circumstances presented in the record, must be allowed.
It is therefore ordered that the judgment appealed from be affirmed, with one hundred dollars damages and costs of suit in both courts.